FILED
                              NOT FOR PUBLICATION                           JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL MAURICIO SAMANIEGO                          No. 10-70661
SOLARTE; et al.,
                                                 Agency Nos. A095-182-572
               Petitioners,                                  A095-182-573
                                                             A095-182-574
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Raul Mauricio Samaniego Solarte and his family, natives and citizens of

Ecuador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in

part the petition for review, and we remand.

      The record does not compel the conclusion that petitioners established

changed or extraordinary circumstances sufficient to excuse the delay in filing their

asylum applications. See 8 C.F.R. § 1208.4(a); see also Husyev v. Mukasey, 528

F.3d 1172, 1181 (9th Cir. 2008). Accordingly, their asylum claims fail.

      Substantial evidence supports the BIA’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured with the

consent or acquiescence of the government if returned to Ecuador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      However, with regard to withholding of removal, in assessing past

persecution, the agency did not consider the cumulative effect of the death threats,

violence, vandalism, and confrontations suffered by petitioners from their political

opponents. See Mashiri v. Ashcroft, 383 F.3d 1112, 1120-21 (9th Cir. 2004)

(finding death threats, violence against family, vandalism of residence, threat of

mob violence, economic harm, and emotional trauma compelled a finding of past


                                           2                                     10-70661
persecution). Accordingly, we grant the petition as to petitioners’ withholding of

removal claims and remand to the agency for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     10-70661